Citation Nr: 1747013	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  17-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than March 15, 2016, for the award of service connection for schizophrenia.  



REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney-at-Law



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1953 to December 1955.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received the most recent final denial on the issue of new and material evidence for service connection for a psychiatric condition in September 1999.  

2.  There was no formal or informal claim for entitlement to service connection for schizophrenia between September 1999 and March 15, 2016.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 2016, for the award of service connection for schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria and Analysis

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Veteran's present claim for service connection for schizophrenia was received by VA on March 15, 2016.  In a June 2016 rating decision, the Veteran was granted service connection, effective March 15, 2016, the date of the Veteran's claim. 

The Board notes, the Veteran has filed claims relating to the same symptomatology since 1955.  A December 1955 rating decision denied service connection for a nervous condition and became final when the Veteran did not file a notice of disagreement (NOD) or submit new evidence within one year of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

An October 1978 rating decision also denied service connection for a psychiatric disorder.  The Veteran timely appealed the matter and in August 1980 the Board denied service connection for a psychiatric disorder.  Board decisions are considered final adjudications.  38 C.F.R. § 20.1100.  At the time of the decision, Board decisions could not be appealed further as the United States Court of Appeals for Veterans Claims (Court) had not yet been established.  See Veterans' Judicial Review Act, Pub. L. No. 100-687 (Nov. 18, 1988) (establishing the United States Court of Veterans Appeals).  Therefore, the August 1980 Board decision became final. 

A rating decision in January 1989 declined to reopen the previously denied claim for a nervous condition.  New and material evidence was received shortly after this decision.  A subsequent February 1989 decisional letter considered this evidence and continued the denial.  The Veteran did not file a NOD or submit new evidence within one year of the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

A February 1997 rating decision also declined to reopen the claim for a psychiatric condition based on no new and material evidence.  The Veteran submitted a timely appeal and the Board denied the appeal in a September 1999 Board decision.  Board decisions are considered final adjudications and the Veteran did not appeal the denial to the Court.  38 C.F.R. § 20.1100.  The Board notes this adjudication as the most recent final denial in the matter.  

Of note, in November 2003, the Veteran filed a motion for review of the August 1980 Board decision on the basis of clear and unmistakable error (CUE).  In an April 2004 decision, the Board found there was no CUE in the Board's August 1980 decision and the motion was denied.  The matter was then appealed to, and heard by, the Court.  In a November 2006 decision, the Court affirmed the Board's April 2004 decision that CUE was not present in the August 1980 Board decision.  38 C.F.R. §§ 20.1400, 20.1409.  For the purpose of determining a potential earlier effective date, the Court's determination does not supersede the September 1999 final Board decision as it only affirmed the propriety of the August 1980 Board denial of service connection, by finding that there was no CUE in the decision.  

The Veteran has not stated why he believes he is entitled to an earlier effective date for the award of service connection for schizophrenia.  The Board has inferred that the Veteran is referring to the previous adjudications of claims for a psychiatric condition.  However, the Veteran has not asserted that any of the previous adjudications were not final or that any contained CUE.  There is no evidence in the claims file indicating that the Veteran filed a formal or informal claim for schizophrenia between the most recent final Board decision in September 1999 and March 15, 2016.  As noted above, the effective date of an award of a claim is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that the exact date on which entitlement arose need not be ascertained in order to conclude that the March 15, 2016, date selected by the RO is the earliest possible effective date here with regards to the claim for service connection for schizophrenia.  Even if entitlement arose prior to March 15, 2016, the date of claim would be the later of the two, and hence it would still be the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Further, as stated above, there is no open claim for service connection upon which to assign an earlier effective date as the most recent Board decision became final in September 1999 and a claim to reopen was not filed between September 1999 and March 15, 2016.  

In sum, the Board finds that the legally correct date of the award of service connection for schizophrenia is March 15, 2016, the date VA received the Veteran's claim of entitlement to service connection for schizophrenia.  Therefore, the Veteran is not entitled to an earlier effective date and the claim must be denied.


ORDER

An effective date prior to March 15, 2016, for the award of service connection for schizophrenia, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


